TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 14, 2014



                                      NO. 03-11-00115-CV


                                  Axel D. Haubold, Appellant

                                                 v.

   Medical Carbon Research Institute, LLC; MCRI, Inc.; and On-X Life Technologies,
                                       Appellees




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND GOODWIN
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 15, 2010. Having

reviewed the record and the parties’ arguments, the Court holds that there was error in the trial

court’s judgment. The Court reverses the portion of the judgment that relates to the trial court’s

award of attorney’s fees to Medical Carbon Research Institute, LLC, and related companies,

MCRI, Inc., and On-X Life Technologies on their counterclaim and renders that Medical Carbon

Research Institute, LLC, and related companies, MCRI, Inc., and On-X Life Technologies take

nothing on their counterclaim. The Court affirms the remainder of the trial court’s judgment.

Each party shall bear its own costs relating to this appeal, both in this Court and the court below;

and that this decision be certified below for observance.